      Case 5:18-cv-00082-JKP-ESC Document 134 Filed 01/04/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


MR. LUIS RANGEL, SETH ADOMAKO,        §
CHRISTINA CABELLO, ELISABETH          §
NGUYEN, JOSE SANCHEZ, CHRISTAL        §             SA-18-CV-00082-JKP
TURNER, MELISSA WILSON, MARTIN        §
OLOYEDE, NATHALIE YEKA,               §
TRISTEN WILSON, TERRELL WHITE,        §
DAVID W. JESSOP, DENAIRIUS            §
ROBINSONII, EMRAN ALHYASAT,           §
TERESA ANAYA, TIFFANY BROWN,          §
MED CULLINS, KEVIN D. EARLS,          §
TYHESSIA ELLIS, CRYSTAL               §
HAYDEN, RHONDA JAMES,                 §
EMMANUEL MAKARI, CHRISTOPHER
MARTIN, CATHERINE MCCARTY,
ROSHAWN SAMPSON, VICTOR
SEKGANTSO, MARK DAVIS,
CANDACE D. SMITH, LATASHA
SOLOMON, ALAN TA, GEORGE VAN-
LARE, SAUL VEGA, ROSALINDA A
VELA ESCOBAR, JUSTIN WIGGINS,
PATRICK ACHEAMPONG, JOANNA
AGUILERA, SHAWN J. AUSTIN,
KINNEY BARCUCH, YOUNGHEE
BERMINGHAM, NINA BURNS,
CHRISTIAN BURROW, MIKE DEAN,
FRANKIE EARLYJR., SHARONDA
FORD, JAYSON FOX, COURTNEY
FRAZIER, JENNIFER GAILLEY, RYAN
GRIZZLE, JEREMY HENGY, LISA
HOWARD, NATHANIEL JONES,
DERRICK KEITH, PROSPER
KISWAGA, NORMA MARTINEZ-
CANTU, KASANDRA MCGHEE,
GODFREY MOMANYI, MICHELLE
ORR, LAWRENCE OWONIKOKO,
ANDRES SALAZAR, KIMBERLY
SEARCY, LACHANNA SNEED, SCOTT
SULLIVAN, JULIO VALENCIA,
MIRANDA VAN COLEN, EDWARD
WATTS, WAYNE CARL WILLIAMS,
SEAN WILLIAMS, GLADYS
BERISTAIN, WILLIE GARRET,
RICHARD SHAW, TREVOR REED,
HEATHER MICHELLE EMMONS,

               Plaintiffs,
vs.

                                      1
      Case 5:18-cv-00082-JKP-ESC Document 134 Filed 01/04/21 Page 2 of 3




ADTALEM GLOBAL EDUCATION,
INC., FORMERLY KNOWN AS DEVRY
EDUCATION GROUP, INC.; AND
DEVRY UNIVERSITY, INC.,

                  Defendants.

                                           ORDER

       Before the Court in the above-styled cause of action is the Unopposed Amended Motion

to Withdraw as Counsel for Plaintiff Lisa Howard [#130]. By their motion, John R. Fabry and

Luis Muñoz, of the Carlson Law Firm, P.C., ask the Court for permission to withdraw their

representation of Plaintiff Lisa Howard. Counsel filed a previous motion asking for permission

to withdraw, and the Court ordered counsel to file an amended motion confirming that they had

provided Howard with a letter informing her of their intent to withdraw and that if she does not

obtain substitute counsel she will be proceeding pro se in this action. Attached to counsel’s

amended motion is a sealed copy of their correspondence with Howard. Counsel also have

provided the Court with Howard’s contact information for all future correspondence from the

Court in a sealed copy of the motion. The Court will therefore grant the motion to withdraw.

       IT IS THEREFORE ORDERED that the Unopposed Amended Motion to Withdraw as

Counsel for Plaintiff Lisa Howard [#130] is GRANTED.

       IT IS FURTHER ORDERED that attorneys John R. Fabry and Luis Muñoz are hereby

TERMINATED as counsel of record for Plaintiff Lisa Howard.

       IT IS FINALLY ORDERED that the Clerk update the contact information for Plaintiff

Lisa Howard as listed in counsel’s sealed motion [#131-1].




                                               2
Case 5:18-cv-00082-JKP-ESC Document 134 Filed 01/04/21 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 4th day of January, 2021.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                        3
